IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Wheels Mechanical Contracting           :
and Supplier, Inc.                      :
                                        :
                   v.                   : No. 1803 C.D. 2016
                                        :
The West Jefferson Hills                :
School District and Nello               :
Construction and Laborers' District     :
Council of Western Pennsylvania,        :
and Plumbers Local Union No. 27         :
                                        :
Appeal of: West Jefferson Hills         :
School District                         :


Wheels Mechanical Contracting           :
and Supplier, Inc. and Plumbers         :
Local Union No. 27                      :
                                        :
                   v.                   : No. 1827 C.D. 2016
                                        :
The West Jefferson School District      :
Nello Construction, and Laborers'       :
District Council of Western             :
Pennsylvania                            :
                                        :
Appeal of: Laborers' District Council   :
of Western Pennsylvania                 :
Wheels Mechanical Contracting           :
and Supplier, Inc.                      :
                                        :
                  v.                    : No. 1828 C.D. 2016
                                        : Argued: February 6, 2017
The West Jefferson Hills School         :
District and Nello Construction         :
                                        :
                  v.                    :
                                        :
Laborers' District Council of Western   :
Pennsylvania, and Plumbers Local        :
Union No. 27                            :
                                        :
Appeal of: Nello Construction           :


PER CURIAM
                                   ORDER


      NOW, this 9th day of March, 2017, it is ordered that the above-captioned
Memorandum Opinion, filed February 28, 2017, shall be designated OPINION and
shall be REPORTED.